Concurring Opinion of
Mr. Justice McCully.
The Court, sitting in this ejectment case without a jury, delivers the rule of law and a special verdict in its decision. It has held that lands not awarded by the Land Commission (presumably excepting the lands reserved by the ICing, and which have since become the Crown Lands) became the property of the Hawaiian Government, all right to make a claim for them having been barred by the provisions of Section 8 of the Statute creating the Land Commission.
But it has held that the claim of one who was a minor at the date when the right of application closed, was by exception not barred, and that it having been proved that Lot ICamehameha was a minor at that date, it finds a verdict for the defendants.
The case before us cannot be considered apart from its public and historical relations. At the time of the Mahele, and at the institution of the Board of Land Commissioners, and the legislative ratification of the principles declared by it, Lot ICamehameha, his brother Alexander Liholiho, and his sister Victoria Kamamalu, were minors. We may add the names of Moses ICaikioewa, another brother, who died in 1848, and of W. C. Lunalilo, also minors. These were by far the most important young chiefs of the country. They were the heirs to existing chiefs’ rights in very large and numerous estates or lands. The rights were not in the fathers’ lands, for they were living. The *440estates which the fathers received by the Mahele and the awards of the Land Commission were greatly inferior to those of their children, for their children were much higher in rank through their mothers. Victoria Kamamalu was the female heir of the great Kaahumanu, receiving from her, by preference over her brothers, the largest estate in the Kingdom, and the rank and dignity of Kuhina Nui, almost equivalent to a dual kingship. Lot Kamehameha was the heir in like manner of the Hoapilis, their estates and the hereditary governorship of the Island of Maui. They would not reach majority during the time limited for filing claims.
The father of the four first mentioned chiefs, M. Kekuanaoa, Charles Kanaina, the father of Lunalilo, and John Ii, the guardian of the person of Victoria, all then in the prime of life and men of great influence in public affairs, were members of the Privy Council. It was in that body, which at that time had a function of the first importance in the Government, that the problem of placing the land of the Kingdom upon a basis of separate and fee simple ownership was most exhaustively discussed, and therein the plan of the Mahele and the Board of Land Commissioners was accepted as the solution. Two were coupled together. The phraseology of the release on the part of Kamehameha III., of his interest in the lands maheled or divided off to the chief, is in this form, taking the Mahele of Lot Kamehameha for the instance:
“Ke ae aku nei au i keia mahele. Ua maikai. No Lota Kapuiwa Kamehameha na aina i kakauia maluna. Ua ae ia’ku e hiki ke lawe aku imua o ka Poe Hoona Kuleana.
“ (Signed) Kamehameha.”
Which, translated, is:
“ I hereby assent to this division. It is good. To Lot Kapuiwa Kamehameha are the lands above written. It is hereby allowed to take them before the Board of Commissioners,” etc.
The same men were also members of the Legislative Council which enacted the statute containing the section under discussion.
*441M. Kekuanaoa signs the Mahele book for the lands relinquished by Lot Kamehameha, as father and guardian of the property of L. K. Kamehameha. He signs in like manner for his other children — in the case of the Mahele of Victoria, John Ii also signing as the guardian of her person. Charles Kanaina signs as the father and guardian of the property of W. C. Lunalilo.
The act amounted to a quit claim deed of their wards’ interest in the lands released.
The guardian had authority to dispose of the ward’s real estate, without order of a court in probate. Kamehameha vs. Hookano, 2 Hawn., 118.
In my view this was a binding act for all that comes within its scope. The Mahele, or Division, was designed to be for each claimant an entire and conclusive act. The omission of a land from the list which was to be divided would amount to a positive waiver of claim, and the guardian had the legal right to make it. This appears by the decision cited above, and it is plainly inferable from the nature and necessity of the case.
A division was to be made upon which should be established titles of all the real estate of the Kingdom. I think it is not a tenable proposition that those who were represented by guardians had a right to take a division for a part of their claims, and by omission to present others have a right to hold them thereafter. To have carried out the view that it was optional for a guardian to present a part or any of his ward’s claims to the Board without the result of barring those not presented, would have defeated the purposes of -the statute.
The minors above named, before the severance of the Government’s half, held this kind of unsettled claim in a very considerable portion of the territory of the Kingdom — perhaps as much as one-fifth in value — and in the view that their titles would have held good, so much would have remained undivided and “ unquieted ” forever.
But apart from the interpretation given by the historic view of this case, it does not appear to be the law that statutes of limitations should not be construed strictly and literally.
*442There is an exception expressed in the statute in favor of claimants absent from the Kingdom, and having no representatives therein. These excepted cases must have been exceedingly few. The rule of construction, expressio unixis est exclusio alterius, then, ought to exclude all other exceptions.
“The Court disclaims all right or inclination to put on statutes of limitation, which are found to be among the most beneficial to be found in our books, any other construction than their words import.” Per Livingstone, J., in Fisher vs. Harnden, Paine Cir. Ct., 61.
“ A statute of limitations, instead of being viewed in an unfavorable light as an unjust and discreditable defense, should have received such support from courts of justice as would have made it what it was intended emphatically to be, a statute of repose.” Per Mr. Justice Story in Bell vs. Morrison, 1 Peters, U. S., 360.
“The courts do not now, (1830) unless compelled by the force of former decisions, give a strained construction to evade the effect of statutes of limitation.” Per Mr. Justice McLean in McCluney vs. Silliman, 3 Peters, U. S., 270.
The above are cited from Angelí on Limitations, and the author draws the general conclusion from all the authorities that statutes' of limitation are to be strictly construed by the court, and that although there have been some instances in which this rule has been departed from, owing to conceptions of inherent equity, they have altogether failed in establishing a contrary precedent. Chapter'XXXVII.
In Bedford vs. Wade, 17th Vesey, Jr., 87, where the question was of excepting by construction absentees from the Island of Jamaica from the operation of a statute converting a possession for seven years, under a deed, will or other conveyance, into a ■positive title, Sir Wpi. Grant, Master of the Rolls, says : I have not been able to find any authority whatever for this doctrine; and he says: “The true rule on this subject is laid down by Sir Eardly Wilmot, in his opinion in the House of Lords in the case of Lord Buckinghamshire vs. Drury, who says many cases *443have been put where the law implies an exception, and takes infants out of general words by what is called a virtual exception. I have looked through all the cases, and the only rule to be drawn from them is, that where the words of a law in their common and ordinary signification are sufficient to exclude infants, the virtual exception must be drawn from the intention of the Legislature manifested by other parts of the law, from the general purpose and design of the law, and from the subject matter of it.” In all of which respects, in my opinion, an interpretation is given contrary to making the exception. And the same authority says: “ Infants, like other persons, would be barred by an act for limiting suits at law, if there were no saving clause in their favor.”